UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-201215 QUEST MANAGEMENT INC. (Exact name of registrant as specified in its charter) Nevada 32-0450509 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Kalnu iela, Malta, LV-4630 Latvia (Address of registrant’s principal executive offices) Registrant’s telephone number, including area code: (702) 907-8836 Securities registered under Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of December 1, 2016, the registrant had 55,000,000 shares of common stock issued and outstanding. No market value has been computed based upon the fact that no active trading market had been established as of December 1, 2016. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not Applicable TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART 1 Item 1. Business 3 Item 1A. Risk Factors 10 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosure 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 18 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV Item 15. Exhibits, Financial Statement Schedules 29 SIGNATURES 30 2 Table of Contents PART I Forward Looking Statements. This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars ($US) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all references to "common stock" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", “Quest" and “Quest Management” mean Quest Management Inc., unless the context clearly requires otherwise. ITEM 1. BUSINESS General We are a development stage company that has generated $191,124 in revenues to date, and our accumulated profit (loss) as of October 31, 2016 is $(45,246). Our independent auditor has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. The Company’s office is located at 1 Kalnu iela, Malta, LV-4630 Latvia, which we purchased on October 31st, 2014 for $7,915. Our telephone number is (702) 907-8836. 3 Table of Contents We are in the early stages of developing our business, which is to develop marketing channels to distribute third-party fitness equipment to wholesale markets in the US. We received the initial equity funding of $4,000 from our sole officer and director who purchased 4,000,000 shares of our common stock at $0.001 per share. In March 2015, the Company issued 1,000,000 shares of common stock to 30 independent persons pursuant to the Registration Statement on Form S-1 for total cash proceeds of $40,000. On February 2, 2016, Quest Management Inc. (the "Company") filed Articles of Amendment with the Nevada SOS whereby it authorized a forward split at a ratio of ten-for-one share (10:1) of the Company's issued and outstanding shares of Common Stock. The Company also increased the authorized number of shares of Common Stock from 75,000,000 shares to 750,000,000 at a par value of $0.001. On February 10, 2016, the Company filed an Issuer Company-Related Action Notification Form with FINRA requesting the forward split at a ratio of ten-for-one share be effected in the market on February 22, 2016. From inception until the date of this filing we have had limited operating activities, primarily consisting of the incorporation of our company, the initial equity funding by our officer and sole director, completing the write up of our business plan, purchasing our office in Latvia, which we purchased on October 31st, 2014 for $7,915, partial development of our website and the initial sales of our product. Our financial statements from inception on October 12, 2014, through October 31, 2016, report $191,124 in revenues and a net profit (loss) of $(45,246). Our independent auditor has issued an audit opinion for our Company which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We are an “emerging growth company” within the meaning of the Federal Securities Laws. For as long as we are an emerging growth company, we will not be required to comply with the requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, the reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and the exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We intend to take advantage of these reporting exemptions until we are no longer an emerging growth company. There has been no active trading market for our securities and an active trading market may never develop, or, if any market does develop, it may not be sustained. Our common stock is listed for quotation on the Over-the-Counter Bulletin Board. Under U.S. federal securities legislation, our common stock will be “penny stock”. Penny stock is any equity that has a market price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require that a broker or dealer approve a potential investor’s account for transactions in penny stocks, and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve an investor’s account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience objectives of the person, and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form sets forth the basis on which the broker or dealer made the suitability determination. Brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 4 Table of Contents Our Current Business Fitness equipment is any apparatus or device used during physical activity to enhance the strength or conditioning effects of that exercise by providing either fixed or adjustable amounts of resistance or to otherwise enhance the experience or outcome of an exercise routine. A stack machine—also called a stack or rack—has a set of massive rectangular plates that are pierced by a vertical bar which has holes drilled in it to accept a pin. Each of the plates has a channel on its underside (or a hole through the middle, as visible in the picture) that aligns with one of the holes. When the pin is inserted through the channel into the hole, all of the plates above the pin rest upon it, and are lifted when the bar rises. The plates below do not rise. This allows the same machine to provide several levels of resistance over the same range of motion with an adjustment that requires very little force to accomplish in itself. The means of lifting the bar varies. Some machines have a roller at the top of the bar that sits on a lever. When the lever is raised the bar can go up and the roller moves along the lever, allowing the bar to stay vertical. On some machines the bar is attached to a hinge on the lever, which causes swaying in the bar and the plates as the lever goes up and down. On other machines the bar is attached to a cable or belt, which runs through pulleys or over a wheel. The other end of the cable will either be a handle or strap that the user holds or wraps around some body part, or will be attached to a lever, adding further simple machines to the mechanical chain. Usually, each plate is marked with a number. On some machines these numbers give the actual weight of the plate and those above it. On some, the number gives the force at the user's actuation point with the machine. And on some machines the number is simply an index counting the number of plates being lifted. The early Nautilus machines were a combination of lever and cable machines. They also had optional, fixed elements such as a chinning bar. Plate-loaded machines (such as the Smith machine) use standard barbell plates instead of captive stacks of plates. They combine a bar-end on which to hang the plates with a number of simple machines to convey the force to the user. The plate-loaded machines will often have a very high mechanical advantage, due to the need to make room for large plates over a large range of motion following a path that causes them to converge at one end or the other. Also, the motion will generally not be vertical, and the net resistance is equal to the cosine of the angle at which it is moving relative to vertical. A cable machine is an item of equipment used in weight training or functional training. It consists of a rectangular, vertically oriented steel frame about 3 meters wide and 2 meters high, with a weight stack at each end. The cables that connect the handles to the weight stacks run through adjustable pulleys that can be fixed at any height. This allows a variety of exercises to be performed on the apparatus. One end of the cable is attached to a perforated steel bar that runs down the center of the weight stack. To select the desired amount of resistance, move the metal pin into the labeled hole in the weight stack. The other end of the cable forms a loop, which allows the user to attach the appropriate handle for the exercise. Most cable machines have a minimum of 20 pounds (~9 kilograms) of resistance in order to counterbalance the weight of the typical attachment. 5 Table of Contents An exercise machine is any machine used for physical exercise. These range from simple spring-like devices to computerized electromechanical rides to recirculating-stream swimming pools. Most exercise machines incorporate an Ergometer. An Ergometer is an apparatus for measuring the work a person exerts while exercising as used in training or cardiac stress tests or other medical tests. Elliptical machines Ellipticals are a combination of stair-climbing and a treadmill. Generally it contains two tracks upon which the user stands; when he or she moves his or her legs, they describe an elliptical motion (hence the machine name). Some ellipticals have magnetic resistance controls that add difficulty to doing the motion. Glider machines This machine allows the user to stand on two separate foot pedals and use their own muscles to create the movement. The stabilized movement can be likened to that of a "swing set" for each leg. Climbing machines Also named stair-climbing machines, they work the user's legs as he/she pumps pedals up and down, much like climbing stairs. Some climbing machines have handles to push and pull to exercise the whole body. Rowing machines Rowing machines, also named rowers, simulate the body movements of using a rowing boat. INITIAL FOCUS OF OUR BUSINESS Our company’s focus is on the development of operating a business of wholesale distribution of fitness equipment, including but not limited to the following: Fitness Equipment, Sports Equipment, Gym Equipment, Exercise Equipment and Bodybuilding Equipment. Prospective buyers (most likely distributors or wholesale distribution) are able to browse our web site for fitness equipment products, register and communicate with our company and further enquire about the products. Initially our officer and director will be responsible for the sale of our products along with an independent salesperson who will work solely for commission on any products they sell. Any interested wholesaler will be asked to place their order with our company. Management believes revenue will not start to increase drastically until our third year of operation. We project that we may make a small profit in our second year of operation and a moderate profit in year three; however there is no assurance of this. 6 Table of Contents OUR PRODUCTS AND SERVICES Our product line includes a series of fitness equipment products, including Fitness Equipment, Sports Equipment, Gym Equipment, Exercise Equipment and Bodybuilding Equipment. Initially our officer and director is responsible for the sale of our products along with an independent salesperson who will work solely for commission on any products they sell. They approach potential clients (wholesalers of fitness equipment) and ask them to purchase from our list of bestselling fitness equipment. We have signed sales agreements with the following companies in China who supply our company with their products: Kasung Industrial Co., Ltd., Lejian Amusement Toys Co., Ltd., Qingdao Unique Industry Products Co., Ltd., Sanhe Tianxingjian Sporting Goods Co., Ltd., Wenzhou Baihe Fitness Equipments Co., Ltd., Xiamen Solam Brothers Imp. & Exp. Co., Ltd. and Zhejiang Yijian Exercise Equipment Co., Ltd. We do not keep any inventory, to save on warehousing costs. We instead ask the supplier in China to ship directly to our customers or to us if the customer prefers to pick up the items at our offices. We ask our customers to cover the shipping costs, so we can maximize our company profits. THE MARKET Or initial focus is on the fitness equipment market for gyms as we see this as a rapidly growing market. We will also approach wholesale distributors of fitness equipment for homes, to sell our products directly to wholesalers. Market Size North America Industry Analysis & Industry Trends The Gym and Exercise Equipment Manufacturing industry is benefiting from US trends regarding general health consciousness and a younger, more active generation becoming involved in sports. This move has contributed to a rise in demand for industry equipment, which has led to revenue growth over the five-year period. However, labor-intensive tasks such as equipment manufacturing are increasingly being outsourced to areas with low labor costs, hurting domestic manufacturers. World expects the industry to continue growing slowly over the five years to 2019, with revenue projected to increase. As consumers become increasingly health conscious and the government ramps up its anti-obesity campaigns, demand for gym and exercise equipment will increase, leading to a steady rise in revenue. Industry Report Some of the major factors that affect the number of manufacturers in a certain region are weather, size of the population and proximity to ports. Weather is a major factor that influences the sports participation rate, which can, to an extent, explain the concentration of industry establishments across certain states. The higher the sports participation rate is, the more likely it is that consumers will use gym and exercise equipment. For example, on a per state basis, California has the single highest concentration of gym and exercise equipment manufacturers, accounting for 17.2% of total industry establishments. One of the reasons behind this trend is that people are more inclined to exercise in warmer weather. 7 Table of Contents Industry Statistics & Market Size Revenue $2bn
